DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 04/27/2021.
3.	Claims filed 04/27/2021 have been acknowledged.  Claims 1-9 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/27/2021 and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 1, 5-6 state: “... identify… a third output group…” the claimed limitations are unclear and confusing when there is no prior rewriting that can allow the determination of said third group; which currently renders the claim indefinite.  Moreover, claims 4 and 9 states: “… according to a situation of the use data type…” the “situation” element does not represent whether the limitations following the phrase are part of the claimed invention, nor specifies a definition for said data types. See MPEP § 2173.05(d).  Appropriate correction is needed. Appropriate correction is needed.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 4-7 and 9 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by of NPL – Eva Darulova et al. (“Sound Mixed-Precision Optimization with Rewriting”; hereinafter referred to as Darulova).

As per claim 1, Darulova discloses a program rewrite device, comprising: a memory; and a processor coupled to the memory and the processor (See introduction – computing environment) configured to: 
rewrite a program to output a first output group by performing operations for a first variable among a plurality of variables with a plurality of data types (See abstract – “Rewriting searches through different evaluation orders to find one which minimizes the roundoff error at no additional runtime cost”), rewrite the program to output a second output group by performing operations for a second variable among the plurality of variables with a plurality of data types (See page 209, section c) – “Combining Mixed-Precision Tuning and Rewriting”), identify, from the first output group and the second output group, a third output group that satisfied a predetermined criterion as a result of executing the rewritten programs, determine a data type that corresponds to the third output group as a use data type, and output a program in which the use data type is set for each of the plurality of variables (See page 210, sections b-e – “Code Transformation”, “Range Analysis”, “Mixed-precision Tuning”, “Code Generation”).

As per claim 2, Darulova discloses the program rewrite device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the predetermined criterion is a criterion of determination processing of determining whether or not calculation results of the first variable obtained from the first output group and the second variable obtained from the second output group fall within a predetermined error range (See page 211 – error estimation range).

As per claim 4, Darulova discloses the program rewrite device according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the processor configured to: change a name of a function at a call position according to a situation of the use data type at the call position of the function; and output the program to which the function is added in accordance with the name of the function (See page 212 – sound mixed precision tuning – variable tuning).

Claim 5 is essentially the same as claim 1, except that it is set forth the claimed invention as a non-transitory computer-readable storage medium, and it is rejected with the same reasoning as applied hereinabove.

Claims 6-7 and 9 are essentially the same as claims 1-2 and 4, except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
10.	Claim 3 and 8 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: “rewrite the program to perform condition branch determination with a plurality of data types; rewrite the program to be able to copy an execution process to two execution processes on a true branch side and on a false branch side in a case of executing the program after the condition branch determination; and rewrite the program to stop use of a data type in which the condition branch determination becomes false in the process on the true branch side, and to stop use of a data type in which the condition branch determination becomes true in the process on the false branch side” as specified by the claim.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cindy Rubio-Gonzalez et al. – NPL: “Precimonious: Tuning Assistant for
Floating-Point Precision”. 

11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        05/21/2022.